Exhibit Nissan AutoLease Trust2008-A Monthly Servicer'sReport for the monthofJuly Collection Period Start 1-Jul-08 Distribution Date 15-Aug-08 Collection Period End 31-Jul-08 30/360 Days 30 Beg. of Interest Period 15-Jul-08 Actual/360 Days 31 End of Interest Period 15-Aug-08 SUMMARY Coupon Rate Initial Balance Beginning Balance Ending Balance Pool Factor Total Portfolio 550,081,594.75 523,493,032.65 514,233,935.82 0.9348321 Total Securities 550,081,594.75 523,493,032.65 514,233,935.82 0.9348321 Class A-1 Notes 2.814500 % 77,100,000.00 50,511,437.90 41,252,341.07 0.5350498 Class A-2a Notes 4.270000 % 98,000,000.00 98,000,000.00 98,000,000.00 1.0000000 Class A-2b Notes 4.007500 % 75,000,000.00 75,000,000.00 75,000,000.00 1.0000000 Class A-3a Notes 5.140000 % 155,000,000.00 155,000,000.00 155,000,000.00 1.0000000 Class A-3b Notes 4.657500 % 70,000,000.00 70,000,000.00 70,000,000.00 1.0000000 Class A-4 Notes 5.560000 % 22,724,000.00 22,724,000.00 22,724,000.00 1.0000000 Certificates 0.000000 % 52,257,594.75 52,257,594.75 52,257,594.75 1.0000000 Principal Payment Due Interest Payment Principal per $1000 Face Amount Interest per $1000 Face Amount Class A-1 Notes 9,259,096.83 122,419.38 120.0920471 1.5878000 Class A-2a Notes 0.00 348,716.67 0.0000000 3.5583334 Class A-2b Notes 0.00 258,817.71 0.0000000 3.4509028 Class A-3a Notes 0.00 663,916.67 0.0000000 4.2833334 Class A-3b Notes 0.00 280,743.75 0.0000000 4.0106250 Class A-4 Notes 0.00 105,287.87 0.0000000 4.6333335 Certificates 0.00 0.00 0.0000000 0.0000000 Total Securities 9,259,096.83 1,779,902.05 I. COLLECTIONS Lease Payments: ( Lease SUBI) Monthly Principal 7,308,251.16 Monthly Interest 2,884,660.97 Total Monthly Payments 10,192,912.13 Interest Rate Cap Payments 0.00 Advances: Aggregate Monthly Payment Advances 453,507.87 Aggregate Sales Proceeds Advance 248,675.09 Total Advances 702,182.96 Vehicle Disposition Proceeds: Reallocation Payments 795,653.80 Repurchase Payments 30,938.85 Net Auction Proceeds 0.00 Recoveries 0.00 Net Liquidation Proceeds 1,764,510.67 Excess Wear and Tear and Excess Mileage 812.59 Remaining Payoffs 0.00 Net Insurance Proceeds 340,183.46 Residual Value Surplus 20,244.34 Total Collections 13,847,438.80 Page 5 of 9 Exhibit Nissan AutoLease Trust2008-A Monthly Servicer'sReport for the monthofJuly II. COLLATERAL POOL BALANCE DATA Number Book Amount Discount Rate Securitization Value PoolBalance - Beginning of Period 25,449 590,562,250.30 9.25000 % 523,493,032.65 Total Depreciation Received (8,268,075.28 ) (6,170,042.64 ) Principal Amount of Gross Losses (40 ) (961,450.17 ) (887,140.33 ) Repurchase / Reallocation (2 ) (34,003.50 ) (30,938.85 ) Early Terminations (12 ) (285,568.16 ) (269,925.48 ) Scheduled Terminations (91 ) (2,062,305.49 ) (1,901,049.53 ) PoolBalance - End of Period 25,304 578,950,847.70 9.25000 % 514,233,935.82 III. DISTRIBUTIONS Total Collections 13,847,438.80 Reserve Amounts Available for Distribution 0.00 Total Available for Distribution 13,847,438.80 1. Net Swap Payment/Receipts 53,445.46 2. Amounts due Indenture Trustee as Compensation or Indemnity 0.00 3. Reimbursement of Payment Advance 449,880.77 4. Reimbursement of Sales Proceeds Advance 224,711.40 5. Servicing Fee: Servicing Fee Due 436,244.19 Servicing Fee Paid 436,244.19 Servicing Fee Shortfall 0.00 Total Trustee, Advances and Servicing Fee Paid 1,164,281.82 6. Interest: Class A-1 Notes Monthly Interest Class A-1 Notes Interest Carryover Shortfall 0.00 Class A-1 Notes Interest on Interest Carryover Shortfall 0.00 Class A-1 Notes Monthly Available Interest Distribution Amount 122,419.38 Class A-1 Notes Monthly Interest Paid 122,419.38 Chg in Class A-1 Notes Int. Carryover Shortfall 0.00 Class A-2a Notes Monthly Interest Class A-2a Notes Interest Carryover Shortfall 0.00 Class A-2a Notes Interest on Interest Carryover Shortfall 0.00 Class A-2a Notes Monthly Available Interest Distribution Amount 348,716.67 Class A-2a Notes Monthly Interest Paid 348,716.67 Chg in Class A-2a Notes Int. Carryover Shortfall 0.00 Class A-2b Notes Monthly Interest Class A-2b Notes Interest Carryover Shortfall 0.00 Class A-2b Notes Interest on Interest Carryover Shortfall 0.00 Class A-2b Notes Monthly Available Interest Distribution Amount 258,817.71 Class A-2b Notes Monthly Interest Paid 258,817.71 Chg in Class A-2b Notes Int. Carryover Shortfall 0.00 Class A-3a Notes Monthly Interest Class A-3a Notes Interest Carryover Shortfall 0.00 Class A-3a Notes Interest on Interest Carryover Shortfall 0.00 Class A-3a Notes Monthly Available Interest Distribution Amount 663,916.67 Class A-3a Notes Monthly Interest Paid 663,916.67 Chg in Class A-3a Notes Int. Carryover Shortfall 0.00 Class A-3b Notes Monthly Interest Class A-3b Notes Interest Carryover Shortfall 0.00 Class A-3b Notes Interest on Interest Carryover Shortfall 0.00 Class A-3b Notes Monthly Available Interest Distribution Amount 280,743.75 Class A-3b Notes Monthly Interest Paid 280,743.75 Chg in Class A-3b Notes Int. Carryover Shortfall 0.00 Page 6 of 9 Exhibit Nissan AutoLease Trust2008-A Monthly Servicer'sReport for the monthofJuly Class A-4 Notes Monthly Interest Class A-4 Notes Interest Carryover Shortfall 0.00 Class A-4 Notes Interest on Interest Carryover Shortfall 0.00 Class A-4 Notes Monthly Available Interest Distribution Amount 105,287.87 Class A-4 Notes Monthly Interest Paid 105,287.87 Chg in Class A-4 Notes Int. Carryover Shortfall 0.00 Certificate Monthly Interest Certificate Interest Carryover Shortfall 0.00 Certificate Interest on Interest Carryover Shortfall 0.00 Certificate Monthly Available Interest Distribution Amount 0.00 Certificate Monthly Interest Paid 0.00 Chg in Certificate Int. Carryover Shortfall 0.00 Total Note and Certificate Monthly Interest Total Note and Certificate Monthly Interest Due 1,779,902.05 Total Note and Certificate Monthly Interest Paid 1,779,902.05 Total Note and Certificate Interest Carryover Shortfall 0.00 Chg in Total Note and Certificate Int. Carryover Shortfall 0.00 Total Available for Principal Distribution 10,903,254.93 7.Total Monthly Principal Paid on the Notes Total Monthly Principal Paid on the Class A Notes 9,259,096.83 Total Class A Noteholders' Principal Carryover Shortfall 0.00 Total Class A Noteholders' Principal Distributable Amount 9,259,096.83 Chg in Total Class A Noteholders' Principal Carryover Shortfall 0.00 8. Total Monthly Principal Paid on the Certificates 0.00 Total Certificateholders' Principal Carryover Shortfall 0.00 Total Certificateholders' Principal Distributable Amount 0.00 Chg in Total Certificateholders' Principal Carryover Shortfall 0.00 Remaining Available Collections 1,644,158.10 Page 7 of 9 Exhibit Nissan AutoLease Trust2008-A Monthly Servicer'sReport for the monthofJuly IV. RESERVE ACCOUNT Initial Reserve Account Amount 1,375,203.99 Required Reserve Account Amount 16,502,447.84 Beginning Reserve Account Balance 8,451,968.19 Reinvestment Income for the Period 42,614.81 Reserve Fund Available for Distribution 8,494,583.00 Reserve Fund Draw Amount 0.00 Deposit of Remaining Available Collections 1,644,158.10 Gross Reserve Account Balance 10,138,741.10 Remaining Available Collections Released to Seller 0.00 Ending Reserve Account Balance 10,138,741.10 V. POOL STATISTICS Weighted Average Remaining Maturity 24.76 Monthly Prepayment Speed 63 % Lifetime Prepayment Speed 60 % $ units Recoveries of Defaulted and Casualty Receivables 665,187.90 Securitization Value of Defaulted Receivables and Casualty Receivables 887,140.33 40 Aggregate Defaulted and Casualty Gain (Loss) (221,952.43 ) Pool Balance at Beginning of Collection Period 523,493,032.65 Net Loss Ratio -0.0424 % Cumulative Net Losses for all Periods 0.1179 % 648,481.67 Delinquent Receivables: Amount Number 31-60 Days Delinquent 5,384,434.83 252 61-90 Days Delinquent 1,154,769.24 56 91-120+ Days Delinquent 688,199.83 28 Total Delinquent Receivables: 7,227,403.90 336 60+ Days Delinquencies as Percentage of Receivables 0.35 % Aggregate Sales Performance of Auctioned Vehicles $ units Sales Proceeds 499,740.80 31 Securitization Value 667,770.85 Aggregate Residual Gain (Loss) (168,030.05 ) Cumulative Sales Performance of Auctioned Vehicles $ units Cumulative Sales Proceeds 1,215,941.37 70 Cumulative Securitization Value 1,522,290.93 Cumulative Residual Gain (Loss) (306,349.56 ) VI. RECONCILIATION OF ADVANCES Beginning Balance of Residual Advance 343,421.46 Reimbursement of Outstanding Advance 224,711.40 Additional Advances for current period 248,675.09 Ending Balance of Residual Advance 367,385.15 Beginning Balance of Payment Advance 1,172,617.15 Reimbursement of Outstanding Payment Advance 449,880.77 Additional Payment Advances for current period 453,507.87 Ending Balance of Payment Advance 1,176,244.25 Page 8 of 9 Exhibit Nissan AutoLease Trust2008-A Monthly Servicer'sReport for the monthofJuly VII. STATEMENTS TO NOTEHOLDERS 1. Has there been any material change in practices with respect to charge- offs, collection and management of delinquent Leases, and the effect of any grace period, re-aging, re-structuring, partial payments or other practices on delinquency and loss experience? No 2. Have there been any material modifications, extensions or waivers to Lease terms, fees, penalties or payments during the Collection Period? No 3. Have there been any material breaches of representations, warranties or covenants contained in the Leases? No 4. Has there been any new issuance of notes or other securities backed by the SUBI Assets? No 5. Has there been any material additions, removals, substitutions or repurchases of SUBI Assets? No 6. Has there been any material change in the underwriting, origination or acquisition of Leases? No Page 9of 9
